August 18, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  JOSE RANGEL AND JUAN CARLOS ARGUNDIS-RAMIREZ, Appellants

NO. 14-14-00623-CV                      V.

                      JOSE ALVARO RIVERA, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Jose Alvaro
Rivera, signed May 19, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants, Jose Rangel and Juan Carlos Argundis-Ramirez, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.